Citation Nr: 0606586	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  99-15 913A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and mistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 1983 decision which 
denied entitlement to an evaluation in excess of 20 percent 
for a herniated disc, L5-S1, with compression to S1 nerve 
root of the left lower extremity.

2.  Whether there was CUE in the Board's March 1983 decision 
which denied entitlement to an effective date prior to 
January 29, 1981, for the assignment of a compensable 
evaluation for a herniated lumbar disc, L5-S1, with 
compression to the S1 nerve root of the left lower extremity.

(The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine, with 
congenital blocked vertebra at C2-3, also claimed as cervical 
disc disease and severe limitation of motion of the cervical 
spine, migraine headaches and hypertension as secondary to 
lumbar spine disorder, dorsal scoliosis, left-sided 
paralysis, a total disability rating based on individual 
unemployability, and a separate rating for sciatic 
nerve/peripheral nerve pain, to include the bilateral factor, 
entitlement to an extraschedular rating, and entitlement to 
service connection for sciatic neuritis, will be addressed in 
a separate decision.)



REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

This matter comes before the Board on motion by the moving 
party alleging CUE in a March 11, 1983, Board decision.

By a decision of February 6, 2001, the Board denied the 
moving party's motion.  The moving party appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a motion by the moving party-
appellant, vacated the Board's decision and remanded the 
matter to the Board for readjudication, to include 
consideration of the applicability of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  

The Board subsequently issued an April 15, 2002 decision, in 
which it again found that the Board's March 1983 decision 
denying entitlement to an evaluation in excess of 20 percent 
for a herniated lumbar disc, L5-S1, with compression to the 
S1 nerve root of the left lower extremity did not contain 
CUE.  The decision did find CUE as to the March 1983 
decision's denial of an effective date for a compensable 
evaluation for the lumbar disc disability prior to January 
29, 1981, assigning an effective date of December 1, 1980 for 
the 20 percent evaluation.  

The veteran again appealed this decision to the Court, and 
pursuant to a January 2005 Memorandum Decision, the Court 
remanded the case for additional Reasons and Bases as to the 
issues on appeal and the status of additional issues that had 
been adjudicated in a rating action prior to the March 1983 
Board decision but not addressed in that decision.  The 
issues for which the Court sought additional discussion with 
respect to status were claims for service connection for a 
nervous disorder, left-sided paralysis, sciatic neuritis, and 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  In this regard, 
the Board has reviewed the record to determine whether the 
veteran had filed a timely notice of disagreement following 
notice of the denial of the claim for service connection for 
a nervous disorder in February 1981.  As no such notice of 
disagreement has been identified, the Board finds that the 
January 1981 rating action that denied this claim is final 
and not subject to current appellate review.

However, with respect to the claim for service connection for 
sciatic neuritis, the Board's review of correspondence from 
the veteran over the period of April to August 1981 reflects 
that he clearly raised a separate and distinct claim for 
sciatic neuritis, and that it was thereafter never 
adjudicated by the regional office (RO).  In addition, the 
Board notes that a more recent claim for a separate rating 
for sciatic nerve/peripheral nerve pain, to include the 
bilateral factor and entitlement to an extraschedular rating, 
was remanded for issuance of an appropriate statement of the 
case in September 2003, and that a statement of the case as 
to this issue was not issued as requested.  In addition, the 
Board finds that this issue includes consideration of 
entitlement to service connection for sciatic neuritis which 
was initially raised by the veteran in 1981.  Consequently, 
the claim for service connection for sciatic neuritis should 
be addressed in the statement of the case that is once again 
being requested as to this matter in the Board's remand under 
docket number 99-18 365.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Finally, with respect to the claims for service connection 
for left-sided paralysis and TDIU, the Board finds that 
following the denial of these claims in the February 1981 
rating action, the veteran submitted March and April 1981 
Department of Veterans Affairs (VA) Form 9's that may be 
construed as notices of disagreement as to the denial of 
these claims.  Therefore, as the veteran was never furnished 
with an appropriate statement of the case, these issues must 
also be remanded to the RO for the appropriate issuance of a 
statement of the case.  Id.  As the instant Board decision 
relates solely to whether the March 1983 Board decision 
contained CUE, the Board will also address these claims in 
the Remand that is being promulgated under docket number 99-
18 365.


FINDINGS OF FACT

1.  In March 1983, the Board issued a decision which denied 
entitlement to an evaluation in excess of 20 percent for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity, and denied 
entitlement to an effective date prior to January 29, 1981 
for the assignment of a compensable evaluation for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity.  An April 2002 Board 
decision granted an earlier effective date of December 1, 
1980 for a compensable rating for the veteran's service-
connected lumbar disc disability, with which the veteran is 
also in disagreement.

2.  The Board's decision of March 1983 denying entitlement to 
an evaluation in excess of 20 percent for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity, did not consider facts that were known 
but not before the Board; the available evidence at the time 
of the decision reflects that the veteran's lumbar disc 
disorder was manifested by symptoms that more nearly 
approximated severe but not pronounced intervertebral disc 
syndrome under former Diagnostic Code 5293.

3.  The Board's decision of March 1983 denying entitlement to 
an effective date prior to January 29, 1981 for the 
assignment of a compensable evaluation for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity, was in error in determining the date on 
which it was ascertainable that the veteran was entitled to a 
compensable evaluation for a lumbar disc disability.

4.  Entitlement to a 40 percent evaluation for a herniated 
lumbar disc, L5-S1, with compression to the S1 nerve root of 
the left lower extremity, arose on August 12, 1980.


CONCLUSIONS OF LAW

1.  The Board's March 1983 decision denying entitlement to an 
evaluation in excess of 20 percent for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity contained CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).

2.  The Board's March 1983 decision denying entitlement to an 
effective date prior to January 29, 1981 for the assignment 
of a compensable evaluation for a herniated lumbar disc, L5-
S1, with compression to the S1 nerve root of the left lower 
extremity, contained CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2005).

3.  The criteria for an effective date of August 12, 1980, 
for assignment of a 40 percent evaluation for a herniated 
lumbar disc, L5-S1, with compression to the S1 nerve root of 
the left lower extremity, are met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400(o)(2) (2005), 4.71a, 
Diagnostic Code 5293 (in effect prior to August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that with respect to the 
claims of CUE, the VCAA generally applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Court, however, has held 
that the VCAA's duties to assist and notify are not 
applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001).  Accordingly, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

The veteran's service medical records reflect that upon 
enlistment examination dated in January 1974, the veteran's 
systems were clinically evaluated as normal, with the 
exception of pes planus.  A September 1974 clinical record 
noted muscle strain of the left lower back with full range of 
motion.  A March 1975 clinical record reflects a complaint of 
back pain since September 1974.  It was noted that physical 
examination showed full range of motion and no apparent 
symptoms.  It was also noted that the veteran described low 
back pain radiating to the left flank.  An assessment of low 
back pain was noted in a subsequent clinical record dated in 
March 1975.  An April 1975 radiology report of the 
lumbosacral spine reflects a normal examination and noted 
that disc spaces L4-L5 and L5-S1 could not be evaluated.  
Clinical records dated in July 1975 reflect complaints of 
chronic low back pain and some pain in the medial left thigh 
from the groin to the knee.  It was noted there was no 
sciatic or radicular symptomatology.  It was also noted there 
was no evidence of lumbar disc disease.  Impressions of 
chronic low back pain were noted in clinical records dated in 
April and May 1976.  

Upon VA medical examination dated in June 1977, the veteran 
complained of low back pain and pain radiating to the upper 
left shoulder and left knee.  The examiner noted full range 
of motion of the back, non-tender vertebrae, a normal left 
shoulder, and normal left knee.  A diagnosis of low back 
pain, normal examination was noted.  A VA radiological report 
of the lumbosacral spine reflects an impression of a minor 
anomaly of the last lumbar segment and narrowed L4-L5 
interspace.

In a July 1977 rating decision, the RO granted entitlement to 
service connection for low back pain, evaluated as 10 percent 
disabling, effective from January 22, 1977.

A July 1977 VA medical certification and history report 
reflects the veteran complained of low back pain radiating 
down the left leg and thigh.  Physical examination revealed 
full range of motion of the back, no spasm, and no apparent 
pain.  Sciatic stretch was noted as negative.  The record 
reflects that no diagnosis was established; the veteran was 
examined for low back pain.

Upon VA examination dated in June 1978, the veteran 
complained of back pain, mostly in the left hip, left knee 
pain, and left shoulder and elbow pain.  Physical examination 
revealed no muscular spasm, atrophy, or weakness of the 
paravertebral muscles, and there was complete and normal 
range of motion of the back in all directions.  Straight leg 
raising was negative.  There was no muscular atrophy or 
weakness in the lower extremities.  Neurological examination 
of the lower extremities was entirely negative.  There was no 
loss of sensation to pinprick in either lower extremity.  A 
diagnosis of lumbosacral spine: no residuals of disease or 
injury found on physical examination or x-ray examination at 
that time, was noted.

In an August 1978 rating decision, the RO reduced the 
evaluation assigned for service-connected low back pain from 
10 percent to noncompensable.

In an October 1979 decision, the Board denied entitlement to 
a compensable evaluation for a low back disorder.

A VA medical certificate, dated August 12, 1980, reflects 
that the veteran complained of low back pain with some pain 
radiating to the left leg and hip.  Examination revealed some 
spasm and tenderness in the left sciatic notch, and the 
diagnosis was recurrent lumbosacral strain.

The veteran's claim was reopened by a statement received on 
August 13, 1980.

Upon VA medical examination dated in December 1980, the 
veteran complained of low back pain since 1974 and pain in 
the hip and leg since 1976.  The veteran also complained of 
neck and shoulder pain on the left side.  Physical 
examination revealed no muscular spasm, atrophy, or weakness 
of the paravertebral muscles.  There was complete normal 
range of motion of the back in all directions.  Straight leg 
raising was noted as negative bilaterally.  Neurological 
examination of the lower extremities was entirely negative.  
There was no loss of sensation to pinprick in either lower 
extremity.  It was noted that X-ray examination of the 
lumbosacral spine revealed L4-L5 degenerative disc disease 
with minimal reversed spondylolisthesis.  A diagnosis of back 
and lumbosacral spine minimal reversed spondylolisthesis, L4 
on L5, first degree, congenital or developmental, was noted.

A December 1, 1980, VA clinical record reflects a notation of 
a chronic recurrent low back problem.  A January 29, 1981 VA 
clinical record reflects a notation of chronic low back and 
left sciatic pain and muscle spasm, and in February 1981, the 
veteran complained of anxiety and depression secondary to 
back pain.  An assessment of chronic sciatic pain was noted.  
It was also noted that the veteran had not learned to deal 
with that pain in an effective manner.  An impression of 
chronic lumbosacral strain was also noted in a February 1981 
VA orthopedic clinical record.  A December 1981 clinical 
record notes the veteran complained of chronic low back and 
left sciatic pain.  A diagnosis of chronic mechanical back 
problem with sciatica was noted.

In a March 1982 decision, the Board remanded the issue of 
entitlement to a compensable evaluation for low back strain 
to the RO.

A March 1982 VA clinical record reflects a complaint of 
chronic back pain.  The veteran was treated with medication.

Upon VA medical examination dated in May 1982, the veteran 
complained of low back pain radiating down the left lower 
extremity.  The examiner opined that the history, clinical 
findings and review of the claims folder and medical records 
were consistent with the diagnosis of chronic lumbar 
herniated disc, which extended back into active service.  The 
examiner also noted that the current examination was 
compatible with an L5-S1 disc with a compression of the S1 
root, causing sensory disturbance in the lateral aspect of 
the left foot.

In a June 1982 rating decision, the RO determined, in 
pertinent part, that a 20 percent evaluation was warranted 
for a lumbar herniated disc, L5-S1, with compression to the 
S1 nerve root, left lower extremity, formerly evaluated as 
low back strain, effective from January 29, 1981.

In a March 1983 decision, the Board denied entitlement to an 
evaluation in excess of 20 percent for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity and denied entitlement to an effective 
date prior to January 29, 1981 for the assignment of a 
compensable evaluation for service-connected herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity.


II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 (2005), 
relates to what constitutes CUE and what does not, and 
provides, in pertinent part, that CUE can arise where the 
correct facts, as they were known at the time of the Board 
decision in question, were not before the Board.  38 C.F.R. 
§ 20.1403(a).

The law and regulations applicable at the time of the March 
1983 Board decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity with 
separate diagnostic codes identifying the various 
disabilities.  See 38 C.F.R. Part 4 (1982).  The veteran's 
service-connected herniated lumbar disorder was evaluated by 
the Board pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1982), which provided that a 20 percent evaluation was 
warranted for moderate conditions with recurring attacks.  A 
40 percent evaluation was warranted for a severe condition, 
recurring attacks, with intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, warranted a 60 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1982).

In regard to the issue of entitlement to an earlier effective 
date, the applicable regulation provided that an evaluation 
and award of disability compensation based on a claim for 
increase will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
(1982).

In this case, the Board finds that the March 1983 Board 
decision does contain CUE in that an important outpatient 
record from August 1980 was not considered in addressing the 
veteran's entitlement to a compensable evaluation for his 
lumbar disc disability prior to January 29, 1981.  More 
specifically, as the Board finds this record to contain 
critical findings as to the level of severity of this 
disability prior to less significant complaints documented in 
December 1980, the Board can only assume that the Board's 
failure to comment on it implies that while the findings were 
known at the time of the Board decision in question, for some 
reason they were not before the Board.  Consequently, 
pursuant to 38 C.F.R. § 20.1403(a), the Board will find CUE 
in the March 1983 Board decision's failure to consider 
significant available evidence.  

The Board further finds that a finding of CUE is further 
justified as consideration of the August 12, 1980 VA record 
would have manifestly changed the outcome of the decision at 
the time it was made.  In this regard, the Board finds that 
without this VA medical treatment record demonstrating at 
least findings of muscle spasm and tenderness, the lack of 
objective findings in December 1980 together with subsequent 
medical evidence would arguably support not more than the 
currently assigned 20 percent rating.  However, with the 
findings of spasm and tenderness in August 1980, and such 
findings demonstrated following examination in December 1980, 
the record reflects that the December 1980 findings more 
accurately amounted to a period of intermittent relief from 
the veteran's disability.  As the Board has found CUE in the 
March 1983 Board decision as to the increased evaluation 
issue, the Board finds that a 40 percent rating was warranted 
under former Diagnostic Code 5293 for severe intervertebral 
disc syndrome, recurring attacks, with intermittent relief, 
and as demonstrated more fully below, the effective date for 
this rating should be August 12, 1980.  The Board does not 
find that the highest rating of 60 percent is warranted under 
former Diagnostic Code 5293 for pronounced impairment since, 
as was noted earlier, the December 1980 findings are 
consistent with some dissipation in symptoms and that, 
therefore, the record does not show that the veteran 
experienced little intermittent relief from his sciatic 
symptoms during this particular time frame.  

In regard to the issue of entitlement to an earlier effective 
date, in an October 1979 decision, the Board denied 
entitlement to a compensable evaluation for a low back 
disorder.  Thereafter, as was noted above, an August 12, 1980 
VA outpatient record reflects findings of lumbar spine muscle 
spasm and tenderness.  In addition, the VA clinical record 
dated January 29, 1981 noted left sciatic pain and muscle 
spasm.  The Board now finds that the August 1980 VA clinical 
record not only demonstrated severe intervertebral syndrome, 
but made it ascertainable that an increase in disability 
warranting a 40 percent evaluation for a herniated lumbar 
disc, L5-S1, with compression to the S1 nerve root of the 
left lower extremity, had occurred as of that date and it was 
error for the Board not to so find at the time of the Board's 
March 1983 decision.  Because the error was undebatable and 
manifestly changed the outcome of the Board's decision on the 
earlier effective date issue, the error was clear and 
unmistakable.  Therefore, the Board also concludes that the 
prior Board decision of March 1983 involved CUE to the extent 
that it did not grant an effective date of August 12, 1980, 
for a compensable evaluation for the veteran's lumbar disc 
disability.















ORDER

The motion for revision of the March 11, 1983 Board decision 
denying entitlement to an evaluation in excess of 20 percent 
for a herniated lumbar disc, L5-S1, with compression to the 
S1 nerve root of the left lower extremity, on the grounds of 
CUE is granted, and a 40 percent rating is granted.

The motion for revision of the March 11, 1983 Board decision 
denying entitlement to an effective date prior to January 29, 
1981 for the assignment of a compensable rating for a 
herniated lumbar disc, L5-S1, with compression to the S1 
nerve root of the left lower extremity, on the grounds of CUE 
is granted, and entitlement to a 40 percent rating is 
granted, effective from August 12, 1980.


                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



